 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       3:18-CR-057-MMD-WGC
                                                   3:19-CR-006-MMD-WGC
 9                Plaintiff,

10         v.                                      Final Order of Forfeiture

11 SHAWN R. CURL,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. § 981(a)(1)(C)

15 with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 853(p);

16 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); and 18 U.S.C. § 924(d)(1) with 28 U.S.C. §

17 2461(c) based upon the plea of guilty by Shawn R. Curl to the criminal offenses, forfeiting

18 the property set forth in the Plea Agreement, the Forfeiture Allegation of the Superseding

19 Information (057), the Forfeiture Allegation of the Superseding Indictment (006), and the

20 Bill of Particulars (006) and shown by the United States to have the requisite nexus to the

21 offenses to which Shawn R. Curl pled guilty. Superseding Information (057), ECF No. 502;

22 Plea Agreement (057), ECF No. 504; Arraignment and Plea (057), ECF No. 509;

23 Preliminary Order of Forfeiture (057), ECF No. 615; Superseding Indictment (006), ECF

24 No. 31; Bill of Particulars (006), ECF No. 36; Plea Agreement (006), ECF No. 40; Change

25 of Plea (006), ECF No. 42; Preliminary Order of Forfeiture (006), ECF No. 45.

26         This Court finds that the United States may amend this order at any time to add
27 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

28 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).
 1          This Court finds the United States published the notice of forfeiture in accordance

 2   with the law via the official government internet forfeiture site, www.forfeiture.gov,

 3   consecutively from November 19, 2019, through December 18, 2019, notifying all potential

 4   third parties of their right to petition the Court. Notice of Filing Proof of Publication (057),

 5   ECF No. 656; Notice of Filing Proof of Publication (006), ECF No. 49.

 6          This Court finds no petition was filed herein by or on behalf of any person or entity

 7   and the time for filing such petitions and claims has expired.

 8          This Court finds no petitions are pending with regard to the property named herein

 9   and the time for presenting such petitions has expired.

10          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

11   all possessory rights, ownership rights, and all rights, titles, and interests in the property

12   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

13   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 981(a)(1)(C)

14   with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 853(p);

15   21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1) with 28 U.S.C. §

16   2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

17        1. $1,000.00 in US Currency seized from Alberto Acosta-Macias at 3503 Postre Ct.;

18        2. $213.00 in US Currency seized from Jose Mora at 460 E. Grove St.;

19        3. $607.00 in US Currency seized from Shawn Curl at 4986 S. Virginia St.;

20        4. $996.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

21        5. $2,750.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

22        6. $16,021.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

23        7. $3,785.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

24        8. a Ruger .22 caliber revolver, model LCR, bearing serial number 1541-50273;

25        9. a Glock .40 caliber pistol, model 22GEN4, bearing serial number XUH065;

26        10. 3 rounds of .380 bullets;

27        11. 499 rounds of .40 caliber ammunition;

28        12. 187 rounds of .22 caliber ammunition;
                                                 2
 1        13. 26 rounds of Winchester ammunition

 2        14. 100 rounds of .40 caliber ammunition;

 3        15. 178 rounds of Jack Ross .40 caliber ammunition;

 4        16. 1 round of loose .40 caliber ammunition;

 5        17. 20 rounds of 7.62 x 39 ammunition; and

 6        18. any and all ammunition

 7   (all of which constitutes property).

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

 9   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

10   deposit, as well as any income derived as a result of the government’s management of any

11   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

12   disposed of according to law.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

14   copies of this Order to all counsel of record.

15                  February 11
            DATED _____________________, 2020.

16

17

18                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                      3
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   February 11, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
